Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: model accessor, cloud service provider; model trainer, local permissions data store, permissions enforcer in claim 1; anonymizer in claim 2; query handler in claim 7. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-9, 14-17, 22-25, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (He) (US 2019/0086988) in view of Sheller et al. (Sheller) (US 2019/0042878).
Regarding claims 1 and 25, He discloses an edge device ([0035], IoT computer device 110) for use of a personalized machine learning model ([0030], a machine learning model is trained), the edge device comprising: 
a model accessor to access a first machine learning model from a cloud service provider ([0042], machine learning models are stored in cloud storage 140);
a local data interface to collect local user data ([0076], a model is trained using user data); 
a model trainer to train the first machine learning model to create a second machine learning model using the local user data ([0042], a model is trained based on received data from the device 110; [0076], the model is trained using user data); 
a local permissions data store to store permissions indicating constraints on the local user data with respect to sharing outside of the edge device ([0076], user profiled indicating permissions for sharing user data); 
a permissions enforcer to apply permissions to the local user data to create a sub-set of the local user data to be shared outside of the edge device ([0028], [0029], masked user data is selected to be shared; [0031], certain user data is removed); and
 a transmitter to provide the sub-set of the local user data to a data repository ([0031], [0042], [0105], user data is sent to machine learning system 140 which stores data).
He is silent about a public data repository.
Sheller from the same or similar field of endeavor discloses a public data repository ([0053], models are stored in a public model data storage 352).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sheller into the teachings of He for allowing access to the trained models by a plurality of devices.
Regarding claims 6, 7, 14, 15, 22, 23, and 31, He discloses a model processor to process query data ([0104], a user issues a request for classifying data) using the second machine learning model ([0032], a learning model is updated for further classification) to determine a responsive action to be performed ([0032], a classification process is performed); and a query handler to cause the performance of the responsive action ([0032], a classification process is performed).
Regarding claims 8, 16, 24, and 32, He discloses wherein the data repository is not operated by the cloud service provider ([0028], user data is transmitted to and stored on device storage; [0029], [0030], user data is transmitted to a local device for classification of input data).
He is silent about He is silent about a data repository.
Sheller from the same or similar field of endeavor discloses a public data repository ([0053], models are stored in a public model data storage 352).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sheller into the teachings of He for allowing access to the trained models by a plurality of devices.
Regarding claim 9, the limitations of claim 9 are rejected in the analysis of claim 1.  He further discloses at least one non-transitory machine readable medium comprising instructions that, when executed, cause at least one processor to execute a method ([0046], programs stored in memory are executed).
Regarding claim 17, the limitations of claim 17 are rejected in the analysis of claim 1.  
Regarding claim 30, He discloses processing, at the edge device ([0030], Models are trained on the device), query data using the second machine learning model to determine a responsive action to be performed ([0032], a classification process is performed).

Claim(s) 2, 3, 10, 11, 18, 19, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (He) (US 2019/0086988) in view of Sheller et al. (Sheller) (US 2019/0042878), and further in view of Srinivasan et al. (Srinivasan) (US Pat. No. 9,565,521).
Regarding claims 2 and 3, 10, 11, 18, 19, 26, 27, He discloses the local user data being transmitted to the data repository ([0031], [0042], [0105], user data is sent to machine learning system 140 which stores data) and a subset of local user data ([0029], masked user data is selected to be shared).  Sheller further discloses a public data repository ([0053], models are stored in a public model data storage 352). 
He in view of Sheller is silent about an anonymizer to anonymize the local user data prior to the local user data being transmitted to the public data repository; and wherein the anonymizer is to anonymize the sub-set of the local user data by removing user-identifying data from the sub-set of the local user data
Srinivasan from the same or similar field of endeavor discloses an anonymizer to anonymize the local user data prior to the local user data being transmitted to the data repository (col. 15, lns. 46-55, public user data is anonymized before being sent to a classification device); and wherein the anonymizer is to anonymize the local user data by removing user-identifying data from the local user data (col. 15, lns. 46-55, user ID info is removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Srinivasan into the teachings of He in view of Sheller for allowing hiding the user’s confidential data such as identification data.

Allowable Subject Matter
Claims 4, 5, 12, 13, 20, 21, 28, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/            Primary Examiner, Art Unit 2488